The opinion of the court was delivered by
Williams. Cb. J.
The town of Shrewsbury are indicted for not opening a road, laid out by the road commissioners. On trial they offered to prove in defence, that the road had been discontinued by the select men of the town. The evidence was rejected by the county court, and we think the evidence was inadmissible. The select men have no authority to discontinue roads laid out by the road commissioners, a committee of the legislation, or a committee appointed by the supreme or county court.'
There must, therefore, be judgment on the verdict.